DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/928,306, filed on 07/14/2020, claims foreign priority to KR10-2019-0146171 filed on 11/14/2019.
Election/Restrictions
Applicant's election of Group I, species 1 in the reply filed on 4/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-10, 12-16, 26-28 are examined.  Claims 11 and 17 are withdrawn from examination; claims 18-25 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first stack structure extends from the cell array area to an area between the insulating laver dams in the extension area” of claim 2, and “the vertical contact is connected to each of the first electrode pad and the second electrode pad” of claim 6 must be shown or the feature(s) canceled from the claim(s). Figure 2 appears to show SST1 extending in a U-shape around the sides of SST2, but the bottom of this shape does not extend to the region between the dams.  No new matter should be entered.

    PNG
    media_image1.png
    500
    785
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: EXTENSION AREA CONTACT STRUCTURE FOR VERTICAL-TYPE NONVOLATILE MEMORY DEVICE.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 2 recites the limitation “the first stack structure extends from the cell array area to an area between the insulating layer dams in the extension area”. However, the specification does not describe the above claimed subject matter.  The specification states “a second stack structure including sacrificial layers and interlayer insulating layers that are alternately stacked on the substrate between the two insulating layer dams” in e.g. para 0006.  Meanwhile, “The first stack structure SST 1 may be formed in the cell array area CAA and between the insulating layer dam ID and the division area DA of the extension area EA”, para 0032.  However, “the first stack structure extends from the cell array area to an area between the insulating layer dams in the extension area”, does not appear to be shown in any drawing, and the limitation is not discussed in the specification 
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71).
	Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 2, the claim requires a “the first stack structure extends from the cell array area to an area between the insulating layer dams in the extension area”.  However, the specification does not describe the above claimed subject matter.  Specifically, the specification and the drawings disclose a first stack SST1 extending in a U-shape in the cell array area CAA (figs 2, 3a) and along the outside of an insulating dam ID (fig 2).  But the sides of this shape are separated from the area between the dams by the dams.  No figure appears to show where the bottom of this shape is exactly located, and there is no discussion in the specification.  The specification states “a second stack structure including sacrificial layers and interlayer insulating layers that are alternately stacked on the substrate between the two insulating layer dams” in e.g. para 0006.  Meanwhile, “The first stack structure SST 1 may be formed in the cell array area CAA and between the insulating layer dam ID and the division area DA of the extension area EA”, para 0032.  Because the figures appear to show a device in which the first stack structure does NOT extend to an area between the insulating dams, and because the limitation is not clarified by the specification, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 2. Accordingly, claim 2 and all claims depending therefrom were not in possession of Applicant at the time of filing.
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation “interlayer insulating layers” in line 13 of claim 1 and claim 12.  But there is already an “interlayer insulating layers” previously cited in claims 1 and 12.  It is therefore unclear whether applicant intends to claim the same interlayer insulating layers, or another set of ILDs.  For the purposes of examination and to further compact prosecution, the second “interlayer insulating layers” of claim 1 will be read as “the interlayer insulating layers”.
	Claim 2 recites the limitation “the first stack structure extends from the cell array area to an area between the insulating laver dams in the extension area”.  As best understood, this limitation refers to the view of fig 3B, IV-IV, in which first stack structure SST1 extends behind second stack structure SST2, separated by the insulating layer dams ID.  But SST1 is not in an area between the dams, and does not contact the area between the dams, because it is separated from this area by the dams.  It is unclear if applicant intends to claim that the layers of SST1 are vertically aligned with the layers of SST2, or SST1 extends between the dams in some undisclosed view, or SST1 contacts the dams, or some electrode pad is part of SST1 and this element extends to the claimed area.  It is further unclear if there is a typographical error, and applicant meant to claim that SST2 extends to an area between the dams, or SST1 extends to an area between a dam and the division area.  Because the claimed limitation cannot be found in the drawings, a person having ordinary skill in the art would not reasonably be apprised of the scope of the invention, and the term is indefinite.  For the purposes of examination and to further compact prosecution, the limitation will be read as “the first stack structure contacts a sidewall of the insulating laver dams in the extension area.”
	Claim 6 recites the limitation “the vertical contact”.  Claim 1 includes the plural limitation “vertical contacts”, but it is unclear whether applicant intended to claim the vertical contacts, or one of the vertical contacts, or a separate contact.  Thus there is insufficient antecedent basis for this limitation in the claim.  
	Claims 6 and 15 recite the limitation “the vertical contact is connected to each of the first electrode pad and the second electrode pad.” As best understood, this limitation refers to the view of fig 3B, IV-IV, in which one VC contacts the fist electrode pad ELp1, and another VC contacts the second electrode pad ELp2.  But the two vertical contacts are not shown to be connected.  The contact lines CL appear to terminate in insulating layer 160 and 170.  Thus it is unclear how one vertical contact connects to each of the first and second electrode pads. Because the claimed limitation cannot be found in the drawings, a person having ordinary skill in the art would not reasonably be apprised of the scope of the invention, and the term is indefinite.  For the purposes of examination and to further compact prosecution, the limitation will be read as “the vertical contact comprises a first vertical contact and a second vertical contact, wherein the first vertical contact is connected to the first electrode pad and the second vertical contact is connected to the second electrode pad.”
	Remaining claims depend variously from claims 1 or 12, and are rejected for the reasons above.
	Applicant should confirm which interpretation is correct in the next office communication.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 20170200676 A1).
Regarding claim 1, Jeong discloses a vertical-type nonvolatile memory device (NAND para 0133), the device comprising: 
a substrate (substrate 1, fig 19) including a cell array area (CAR, fig 18) and an extension area (CNR), the extension area extending in a first direction (D1) from the cell array area and comprising vertical contacts (LCP, MCP, and UCP); 
a vertical channel structure (VS, fig 19) extending in a vertical direction from a top surface of the substrate; 
a first stack structure (ST1 in region CAR, fig 19) comprising gate electrode layers (10a-d, 20a-d, 30a-d in region CAR) and interlayer insulating layers (ILD in region CAR) that are alternately stacked along sidewalls of the vertical channel structure (fig 19); 
a plurality of division areas (division areas, annotated fig 18) extending in the first direction and dividing the cell array area and the extension area into units (units, annotated fig 18) in a second direction (D2) perpendicular to the first direction; 
in the extension area, two insulating layer dams (portion of isolating patterns 50 in the extension area CNR) are arranged between two of the division areas adjacent to each other in the second direction, wherein the two insulating layer dams extend in the first direction (50 extends in D1 direction, fig 18); 
a second stack structure (ST1 located in CNR region, fig 19) comprising sacrificial layers (10a-d, 20a-d, 30a-d in region CNR.  The examiner notes that sacrificial layers are defined in applicant’s specification as including extensions of gate electrode layers, para 0029) and interlayer insulating layers (ILD in region CNR) that are alternately stacked on the substrate between the two insulating layer dams; 
and an electrode pad (first and second electrode pads, annotated figs 17, 18) connected to a first gate electrode layer (e.g. 30b) of the gate electrode layers in the extension area.  

    PNG
    media_image2.png
    574
    657
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    824
    528
    media_image3.png
    Greyscale


Regarding claim 6, Jeong further discloses that the electrode pad is divided into a first electrode pad and a second electrode pad (first and second electrode pads, annotated fig 18) by a pad gap (pad gap, annotated fig 17, 18) extending in the first direction (d1) between the two insulating layer dams, and the vertical contact is connected to each of the first electrode pad and the second electrode pad (limitation understood as requiring two UCPs respectively connected to pads; see 112b above).  

Claim(s) 1-3, 6-10, 12, 14-16, 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20180261618).
Regarding claim 1, Lee discloses a vertical-type nonvolatile memory device (vertical NAND, fig 5, para 0050), the device comprising: 
a substrate (10) including a cell array area (A1) and an extension area (A2), the extension area extending in a first direction (x direction) from the cell array area and comprising vertical contacts (gate contact plugs 86, fig 7a);
 a vertical channel structure (40h, fig 5) extending in a vertical direction from a top surface of the substrate; 
a first stack structure (first stack structure, annotated fig 5) comprising gate electrode layers (70) and interlayer insulating layers (12) that are alternately stacked along sidewalls of the vertical channel structure;
a plurality of division areas (division areas, annotated fig 5; main separation patterns MS1 and MS2 fig 4) extending in the first direction and dividing the cell array area and the extension area into units (BLK1 and BLK2) in a second direction (Y direction) perpendicular to the first direction;
in the extension area, two insulating layer dams (ASb and ASb, fig 4) are arranged between two of the division areas adjacent to each other in the second direction, wherein the two insulating layer dams extend in the first direction (fig 4); 
a second stack structure (second stack structure, annotated fig 5) comprising sacrificial layers (14, fig 19b, which are sacrificial, para 0141) and interlayer insulating layers (12) that are alternately stacked on the substrate between the two insulating layer dams; and 
an electrode pad (pad portions e.g. 70p, fig 5, 7A, 16A) connected to a first gate electrode layer of the gate electrode layers in the extension area.

    PNG
    media_image4.png
    435
    674
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    528
    589
    media_image5.png
    Greyscale

Regarding claim 2, Lee discloses that the first stack structure extends from the cell array area to an area between the insulating laver dams in the extension area (fig 5; see 112a and b above), the electrode pad comprises a first pad area on the first stack structure and a second pad area on the second stack structure (first and second pad areas, annotated fig 4), and one of the vertical contacts penetrates the second pad area (fig 9) and is inserted into the second stack structure.  
Regarding claim 3, Lee discloses in the vertical direction, the first pad area is thicker than the gate electrode layer in the cell array area (fig 9).  
Regarding claim 6, Lee discloses that the electrode pad is divided into a first electrode pad and a second electrode pad by a pad gap (Asa, fig 4) extending in the first direction between the two insulating layer dams, and the vertical contact is connected to each of the first electrode pad and the second electrode pad (fig 7b; see 112b above).
Regarding claim 7, Lee discloses that an end portion of each the first electrode pad and the second electrode pad in the first direction have different heights from each other in the vertical direction (fig 5).  
Regarding claim 8, Lee discloses that the gate electrode layers have a stepped structure (fig 5) in the first direction in the extension area, the gate electrode layers corresponding to the first electrode pad have a stepped structure each two layers, while a single odd-numbered gate electrode layer constitutes an upper layer, the gate electrode layers corresponding to the second electrode pad have a stepped structure each two layers, while a single even-numbered gate electrode layer constitutes an upper layer, the first electrode pad is connected to the odd-numbered gate electrode layer, and the second electrode pad is connected to the even-numbered gate electrode layer (limitation understood as requiring a difference between heights of one gate electrode layer; fig 5).  
Regarding claim 9, Lee discloses another division area (another division area, annotated fig 4) extending in the first direction is arranged between the two division areas adjacent to each other in the second direction.  
Regarding claim 10, Lee discloses a peripheral circuit area is arranged on a lower portion of the substrate (step s55, fig 17).  

Regarding claim 12, Lee discloses a vertical-type nonvolatile memory device (NAND fig 5 para 0050), the device comprising: 
a substrate (10) including a cell array area (A1) and an extension area (A2) extending in a first direction from the cell array area (x);
 a vertical channel structure (40h, fig 5) extending in a vertical direction from a top surface of the substrate; 
a first stack structure (first stack structure, annotated fig 5) comprising gate electrode layers (70) and interlayer insulating layers (12) that are alternately stacked along sidewalls of the vertical channel structure; 
a division area (MS1 and2, fig 4) extending in the first direction and dividing the cell array area and the extension area into units (BLK1 and 2) in a second direction perpendicular to the first direction;
 in the extension area, two insulating layer dams (ASb and ASb, fig 4) are arranged between two division areas adjacent to each other in the second direction, wherein the two insulating layer dams extend in the first direction (fig 4);
 a second stack structure (ann. Fig 5) comprising sacrificial layers (14, fig 19b, which are sacrificial, para 0141) and interlayer insulating layers (12) that are alternately stacked on the substrate between the two insulating layer dams;
 an electrode pad (pad portions e.g. 70p fig 5, 16A) connected to a first gate electrode layer of the gate electrode layers and arranged in the extension area, the electrode pad comprising a first pad area on the first stack structure and a second pad area on the second stack structure  (first and second pad areas, annotated fig 4); 
and a vertical contact arranged in the extension area and inserted into the second stack structure via the second pad area of the electrode pad (fig 9).  
Regarding claim 14, Lee discloses that the first stack structure under the first pad area is between one of the division areas and one of the insulating layer dams in the extension area (fig 4, ann fig 4; first pad area between MS and ASb), and at least one of the gate electrode layers is connected to the first pad area (fig 7b).  
Regarding claim 15, Lee discloses that wherein the electrode pad is divided into a first electrode pad and a second electrode pad by a pad gap (Asa) extending in the first direction between the two insulating layer dams, the first electrode pad and the second electrode pad have side end portions at substantially identical positions in the first direction and have different heights from each other in the vertical direction (fig 5), and the vertical contact is connected to each of the first electrode pad and the second electrode pad (fig 7b; see 112b above).  
Regarding claim 16, Lee discloses that the gate electrode layers have a stepped structure in the first direction in the extension area, the gate electrode layers corresponding to the first electrode pad have a stepped structure each two layers, while a single odd-numbered gate electrode layer constitutes an upper layer, the gate electrode layers corresponding to the second electrode pad have a stepped structure each two layers, while an even-numbered gate electrode layer constitutes an upper layer, the first electrode pad is connected to the odd-numbered gate electrode layer, and the second electrode pad is connected to the even-numbered gate electrode layer (limitation understood as requiring a difference between heights of one gate electrode layer; fig 5).  

Regarding claim 26, Lee discloses a vertical-type nonvolatile memory device (NAND), the device comprising: 
a substrate (10) including a cell array area (a1) and an extension area (a2), the extension area extending in a first direction (x) from the cell array area and comprising vertical contacts (gate contact plugs 86, fig 7a);
 a vertical channel structure (40h, fig 5) extending in a vertical direction from a top surface of the substrate;  
a first stack structure (ann fig 5) comprising gate electrode layers (70) and interlayer insulating layers (12) that are alternately stacked along sidewalls of the vertical channel structure; 
a plurality of division areas (MS1, MS2) extending in the first direction and dividing the cell array area and the extension area into units (BLK1,2)  in a second direction (y) perpendicular to the first direction;
 in the extension area, two insulating layer dams (Asb, Asb) are arranged between two of the division areas adjacent to each other in the second direction, wherein the two insulating layer dams extend in the first direction (fig 4);
 a second stack structure (ann fig 5) comprising sacrificial layers (14, fig 19b, which are sacrificial, para 0141) and interlayer insulating layers (12) that are alternately stacked on the substrate between the two insulating layer dams; 
a first electrode pad (pad portions e.g. 70p fig 5, 16A) connected to a first gate electrode layer of the gate electrode layers in the extension area;
and a second electrode pad (fig 7B, pads on top of regions between Asb and ASb) connected to a first sacrificial layer of the sacrificial layers in the extension area.  
Regarding claim 27, Lee discloses that the first electrode pad (pad under connector 92, fig 7b) is higher than the second electrode pad in the vertical direction.  
Regarding claim 28, Lee discloses that one of the two insulating layer dams is connected to the first electrode pad (each ASb contacts both a first and a second electrode pad, fig 7b) and the other insulating layer dam is connected to the second electrode pad (each ASb contacts both a first and a second electrode pad, fig 7b).

Allowable Subject Matter
Claims 4, 5, 13 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
The available art of record does not appear to disclose nor render obvious a device in which the first pad area and the second pad area are connected to each other on a top surface of one of the insulating layer dams in a device having all other limitations.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170271354 A1 Kwak discloses contacts which penetrate a thickened electrode contact pad to varying amounts in a NAND extension region, e.g. throughout.
	US 20170179028 A1 Lee discloses additional peripheral circuit areas arranged on a lower portion of the substrate, fig 33; and also connections to pads having a variety of edge shapes and conformations, e.g. fig 23, etc.
	US 9754963 B1 Kawamura discloses support pillars 223 (insulating layer dams) in a NAND extension region which do not extend up to the full height of the stack, but does not disclose electrode pads formed on a top surface thereof, e.g. fig 16b.

    PNG
    media_image6.png
    545
    715
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    352
    606
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822